aa Case 3:21-cv-00181-MCR-HTC Document 1 Filed 01/28/21 Page 1 of 12

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

CIVIL RIGHTS COMPLAINT FORM FOR
PRO SE (NON-PRISONER) LITIGANTS IN ACTIONS UNDER
28 U.S.C. § 1331 or § 1346 or 42 U.S.C. § 1983

Prick Aamiony Ridtiog, Csr ID»
Awritoy LER, eee , CSE Sh ,
“7p BE Amaourncep CSt Th ;

(Write the full name of each Plaintiff
filing this complaint. If there is

insufficient space to list the names of Case No.: 3:2/1CV {8/ -Nep-HTC
all Plaintiffs, please write “see (To be filled in by the Clerk’s Office)

attached” in the space above and
attach an additional page with a full
list of names.)

V.

STATE of Foi, FL SAO _.

Pensacela Police Department _, Jupst rial Requested?
(Write the full name of each Defendant ES aoNO

who is being sued in this complaint. If
there is insufficient space to list the
names of all Defendants, please write

“see attached” in the space above and
attach an additional page with a full
list of names.)

Hampton Lan /

_ FILED USDC FLND PN
JAN 28°21 px4:22

NDEFL Pro Se 15 (Rev. 12/16) Civil Rights Complaint Non-Prisoner 1
ClerkAdmin/Official/Forms

 

 
Case 3:21-cv-00181-MCR-HTC Document 1 Filed 01/28/21 Page 2 of 12

I. PARTIES TO THIS COMPLAINT
A. Plaintiff(s)
1. Plaintiff's Name: Patrice Awrtoae Kipp, Csr ID
Address: _@/(¢7_ £icHREN Ave
Apt # 0
City, State, and Zip Code: _ Sude LA U6 ()
Telephone: _#//A (Home) ld (Cell)
2. Plaintiff's Name: Dr. Avro ree  waeR CSE Th
Address: GU47  @icuhed Ave
Apt & Db (urdec around fetensic Lah, LOT)
City, State, and Zip Code: suipfis, tA 70460 |
Telephone: «// A (Home) wf Pr (Cell)
(Provide this information for any additional Plaintiffs in this case by
attaching additional pages, as needed.)
B. Defendant(s)
State the name of the Defendant, whether an individual, government agency,
organization, or corporation. For individual Defendants, identify the
person’s official position or job title, and mailing address. Indicate the

capacity in which the Defendant is being sued. Do this for every Defendant:

NDEL Pro Se 15 (Rev. 12/16) Civil Rights Complaint Non-Prisoner 2
ClerkAdmin/Official/Forms

 

 
Case 3:21-cv-00181-MCR-HTC Document 1 ‘Filed 01/28/21 Page 3 of 12

SATE oF FlomiDA, FL SAO

1. Defendant's Name: _Pensacaln Paldce 3¢ 114 AARP LS _, +E 166 bu
Official Position: — {oot pekro| fc Cossing guar

Employed at: Pensecola Palice

Mailing Address: ai, W- Hayne ot

 

Pensacale _ 1
x Sued in Individual Capacity K Sued in Official Capacity
2. Defendant's Name: Homodon Lan, Delinds Homnmer
Official Position: “usep zo BE ManayeR” Jas pec the Dist / rencra
a manager

Employed at: _\4 ampton Yan
Mailing Address: 21 ¢7 Airpoct Poulevacd

Pronsacale, El jas te
x Sued in Individual Capacity Sued in Official Capacity

(Provide this information for all additional Defendants in this case by

attaching additional pages, as needed.)

II. BASIS FOR JURISDICTION
Under 42 U.S.C. § 1983, you may sue state or local officials for the
“deprivation of any rights, privileges, or immunities secured by the
Constitution” and federal law. Under Bivens v. Six Unknown Named Agents
of Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal
officials for the violation of certain Constitutional nghts.

NDFL Pro Se 15 (Rev. 12/16) Civil Rights Complaint Non-Prisoner 3
ClerkAdmin/Official/Forms

 
Case 3:21-cv-00181-MCR-HTC Document1 Filed 01/28/21 Page 4 of 12

Are you bringing suit against (check all that apply):

0 Federal Officials (Bivens case) x State/Local Officials (§ 1983 case)

ll. STATEMENT OF FACTS

Provide a short and plain statement of the facts which show why you are
entitled to relief. Describe how each Defendant was involved and what each
person did, or did not do, in support of your claim. Identify when and where
the events took place, and state how each Defendant caused you harm or
violated federal law. Write each statement in short numbered paragraphs,
limited as far as practicable to a single event or incident. Do not make legal
argument, quote cases, cite to statutes, or reference a memorandum. You
may make copies of the following page if necessary to supply all of the facts.
Barring extraordinary circumstances, no more than five (5) additional pages
should be attached. Facts not related to this same incident or issue must be
addressed in a separate civil rights complaint.

Jee ov t4ina\ atresting document and “Ale” hard deaf bed

Motions by yours true ly

xh YoLas Goins by the previous Case's release date Guan,

on Abu. JB**” IG FY uss ver hally assaulted

by Persacole, Police Pi4 Sand employec sat he Hew pton

“Lan whi le Condue ting survellenze on 4 lead from

NDFL Pro Se 15 (Rev. 12/16) Civil Rights Complaint Non-Prisoner 4
ClerkAdmin/Official/Forms

 
Case 3:21-cv-00181-MCR-HTC Document1 Filed 01/28/21 Page 5 of 12

Factual Allegations, Continued (Page __ of __)
a Previous case against th lasts Af ter
having been dalsely alles ed te hove been
Sus Picious while trailing a whete FRAT
sucveillene Van fot toc bom the Pensacola
Latecreticna | Ais got? during a forensic Laweshizelion
(sriee AA) OPEN CASES, LD uns shpped
herossed cacieel ly diseriminated apanat
a oulteds ; bel tered, Kidnapped. and) humaa
Araiced +0 Hells put house aK 4. escambi's
couhty jail, whece T wuss dened a chelense erthicely

thereby hheihing the account by the
a / /
“alate of Lloide anh _hac\ the case Aalle
Piosegus Clk offer they Aled +0
“dl we T was crazy a Wrfteut EVidENCE
Celer hock to pase S1B-cU~ 00304 which vs supposes)
ts be on Cle a5 3:1¥-cv- 004! (youcan thank the
Cle that conspireh uith the public delader fot that |
then cadet fo cose * 3°00-cv- oly] 3 (ja tech 4 /sf2014
a the clap these fesheles Gre Playing !

 

NDFL Pro Se 15 (Rev. 12/16) Civil Rights Complaint Non-Prisoner 5
ClerkAdmin/Official/Forms

 
IV.

NDEL Pro Se 15 (Rev. 12/16) Civil Rights Complaint Non-Prisoner

Case 3:21-cv-00181-MCR-HTC Document 1 Filed 01/28/21 Page 6 of 12

STATEMENT OF CLAIMS

State what rights under the Constitution, laws, or treaties of the United
States have been violated. Be specific. If more than one claim is asserted,
number each separate claim and relate it to the facts alleged in Section III. If

more than one Defendant is named, indicate which claim is presented

against which Defendant.

See Se au) precedent (5) Ribbing Vv: _Uncked tates ( ¢/300%)
ank Ribbras vs FIbRIDA . <ce_also the 15 ft bt 6" g*
Amendnrentts _ See also Article © c 10 sf the Jours/qne

Purchase along with Article G of the lonstitu tion _onth

Votious Crlerralicra | Covenant an the Kights of
Tatigenovs NG tions ( ana oc trdivideals)”
RELIEF REQUESTED

State briefly what relief you seek from the Court. Do not make legal

arguments or cite to cases/ statutes. If requesting money damages (either

actual or punitive damages), include the amount sought, explaining the basis

for the claims.

STOP ALL RAUL ROAD TRAFFIC on THis ConrmGt_ Pole

4) WWUTES Th PLAY the NAroNA ATi in WHALE Abists
FOLwED by An Amaring ORME DAG PPE Solo,
See_alse cost assessment, alotg with followin Pro Se

motions for tnjunctive Reb Pain and subFicing, MERTAL STRESS ek
6

ClerkAdmin/Official/Forms

 

 
Case 3:21-cv-00181-MCR-HTC Document1 Filed 01/28/21 Page 7 of 12

VI. CERTIFICATION
As required by Federal Rule of Civil Procedure 11, I certify by signing
below that to the best of my knowledge, information, and belief, this
complaint: (1) is not being presented for an improper purpose, such as to
harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a non-frivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions
have evidentiary support or, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the

complaint otherwise complies with the requirements of Rule 11.

I agree to timely notify the Clerk’s Office if there is any change to my
mailing address. I understand that my failure to keep a current address on

file with the Clerk’s Office may result in the dismissal of my case.

Date: Yar-2t Ly Plaintiff's Senne Zhe 9 ; PLZ C SZ.IB8

Printed Name of Plaintiff: parece Aaruowe ciste- bp, , C3z SA
Address: G/(47 _ Ceater_of phe universe Avenue
Ret C dot" ste LA 706

E-Mail Address: yn Lf A

NDEL Pro Se 15 (Rev. 12/16) Civil Rights Complaint Non-Prisoner 7
ClerkAdmin/Official/Forms

 
Case 3:21-cv-00181-MCR-HTC Document 1 Filed 01/28/21 Page 8 of 12

Telephone Number: w | be

(Additional signature page(s) must be attached if there is more than one

Plaintiff.)

NDEL Pro Se 15 (Rev. 12/16) Civil Rights Complaint Non-Prisoner
ClerkAdmin/Official/F orms

 
Case 3:21-cv-00181-MCR-HTC Document 1,

    
 

Pensacola Police

711 N HAYNE ST

PENSACOLA POLICE DEPARTMENT

Fey

HOS

Department

at

Filed 01/28/21 Page 9 of 12

REPORT NUMBER
PPDYYARR14054M
ARREST REPORT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Report Date/Time Agency Case/Offense Number [OCA/AgencyID __

11/27/2020 01:49 PM PPD200FF009901

OBTS Number Trance! Based Jail Booking Number Other Number

ee BD-O1I2012. PPD20CAD069226

LOCATION OF OCCURRENCE

County Address

ESCAMBIA 2187 AIRPORT BLVD , PENSACOLA, FL 32504

Range of Occurrence Date/Time Latitude Longitude
11/27/2020 11:13 AM to 11/27/2020 11:13 AM

PERSON: SUSPECT

First Name Middle Name Last Name Suffix |Date of Birth Age
PATRICK ANTHONY RIBBING 11/03/1986 34
Master Name Index Number |SSN Race | Sex | Height | Weight | Hair Eyes

XXX-XX-XXXX W M 508 0
Place of Birth Nation License or OtherID State Class or Type/Phone
R152661864030 FL CE

Address City County State |Zip Code
3205 E OLIVE RD APT 106 PENSACOLA ESCAMBIA FL |32514
CHARGES

> Counts |Charge Number  |Charge

1 901.36.1 FRAUD-IMPERSON
Charge Degree [Charge Level General Offense Code Hate |_Domestic Bond
FIRST DEGREEMMISDEMEANOR {NOT APPLICABLE Crime} Violence $1,000.00

 

 

 

FALSE ID GIVEN TO LEO

PROBABLE CAUSE

On 11/27/20, | responded to 2187 Airport Boulevard (Hampton Inn) in reference to an individual
the manager wanted to have trespass warned. Upon arrival, | made contact with Officer Harris
(#114) who was already on scene and in contact with Belinda Hommer (Hommer), the manager

of Hampton Inn. Hommer stated there was an individual who has been asked to leave multiple
times and was refusing to leave.

 

 

Officer Harris stated the person Hommer wanted to trespass was not there. She had the
individual on the property, later identified as Patrick Ribbing (Ribbing), confused with another
person. Hommer advised she believed Ribbing may still be on the property and Officer Harris
advised we would look around to see if we could find him. Ribbing was described as a white
male wearing a blue and white shirt and long pants. As Officer Harris and | were walking the
property, an employee stated Ribbing was walking in front of 1151 Office Woods Drive and he
could be seen from where we were standing. She stated Ribbing, who Officer Harris spoke with
inside of Hampton Inn prior to my arrival, was the one one they wanted trespass warned. We
circulated the area of 1151 Office Woods Drive but did not find him. As we were about to leave
the scene, Officer Harris saw ing walk out of one of the buildings wearing a different shirt
than the one she had seen him wearing several minutes prior.{She immediately recognized him
as the person she just talked with]inside Hampton Inn. We made contact with him and asked

 

 

 

 

ARREST REPORT PPDYYARR14054M Page 1 of 3

 

 

 
Case 3:21-cv-00181-MCR-HTC Document 1 Filed 01/28/21 Page 10 of 12

- Title 1% use ¥% S14
2 Title 1% use Chapter
(\:/9%/ac90) ~

ut

“ «|. | 70 metron
“ - 3.990 metion (120% [2e22) -
v — Notice of te Keay Nepositians (19 Jor/9ere -

¥ FL. Pleas ¢ Practice $ 97.4 $99.55, § WIE

“ Sp ved y thie (12/08 /222¢) ~

3.191 345.17 347,565
of Discovery >

(1056°s) [i2/' S/acaa]

Probable Cause Determination Hearing

-~ NoA- Feciept
- frsequetorial Mis conduct

- Re mova | ot Tua 9 ¢ fule 6%
- bisenssa }

 

 

 

 
 

Case 3:21-cv-00181-MCR-HTC Document 1 Filed 01/28/21 Page 11 of 12

 

 

Report Date / Time Agency Case/Offense Number IOCA / Agency ID
11/27/2020 01:49 PM PPD200FF009901
(ests Number Tranctender Based Jail Booking Number Other Number
PPD20CAD069226

 

 

 

 

 

him what his name was and he immediately started with how he didn't have to identify himself
unless_he was under arrest or being legally detained. | told him he was being detained for a
trespass warning and he was legally required to identify himself. He stated his name was
Anthony Liner. He refused to give a middle name. When asked what his birthday was he started
to give a date and then changed to another and never fully gave a date. | advised him that if he
didn't give his name we would have an officer come to fingerprint him and get his identity that
Way. He still refused to do so. Officer Lindblom (#147), who is trained on and equipped with a
Rapid ID, was requested to respond. While we waiting for Officer Lindblom to arrive, the
individual continued to refuse to identify himself. Hommer arrived and Officially trespass
warned Ribbing. Once Officer Lindblom arrived, he tried to locate the individual in a police
database based on the name he gave of Anthony Liner. Officer Lindblom was unsuccessful in
finding anyone with that name. Officer Harris and | continued to ask him to identify himself and
advised him of the consequences if he continued to not identify himself. He continued to refuse.|
Officer Harris, Officer Lindblom, and | placed the individual under arrest. During a search
incident to arrest, a Louisiana ID was found in his bag identifying him as Patrick Ribbing.
Ribbing was given multiple chances to identify himself during the 20-25 minutes that Officer
Harris and | kept asking and refused every time. The only name he gave was not his name and
didn't match anyone in our police database. (4-5-2000 see cose lacs Precedend)

PERSON: COMPLAINANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middie Name Last Name Suffix |Date of Birth Age
BELINDA CHRISTINA HOMMER 01/26/1963 57
Master Name Index Number [SSN Race | Sex | Height Weight | Hair Eyes
PPD0O7MNI008322 XXX-XX-XXXX W F 0
Place of Birth Nation License or OtherID State Class or Type|Phone

H560063635260 FL DL 850-470-0097

Address City County State |Zip Code
4272 BROOKSIDE DR - __|PENSACOLA™_s|ESCAMBIA: — [FL 32503
LEO BOND

Bond Amount $ ONone OROR OCash OAny

$1,000.00 OPretTrial if Quali OPro

COURT APPEARANCE INFORMATION

Court CourtPhone [Court Date & Time
COUNTY) ESCAMBIA COUNTY COURT 850-483-8468 [12/17/2020 08:30 AM
Court Address

190 W. GOVERMENTAL CENTER PENSACOLA, FL 32502, PAYABLE ONLINE AT: PAY.ESCAMBI
Instructions

ARREST INFORMATION

Arrest Date / Time Residency Injured Extent of Injury Resist Arrest
11/27/2020 12:04 PM_ Within state None N/A Yes

Prior Arrests Arrest Jurisdiction Alcohol Drugs

Yes Within jurisdiction No No

ARREST REPORT PPDYYARR14054M

Page 2 of 3

 

 
Case 3:21-cv-00181-MCR-HTC Document 1 Filed 01/28/21 Page 12 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|Report Date/Time Agency Case/Offense Number IOCA / Agency ID
11/27/2020 01:49 PM PPD200FF009901
OBTS Number Trang ede! Based Jail Booking Number Other Number
| * PPD20CAD069226
ARREST LOCATION
‘|Gounty—-. ---------- Address. — —-
ESCAMBIA 1151 OFFICE WOODS DRIVE, PENSACOLA, FL 32504
ARREST DELIVERED TO
Jail / Booking Facility Phone
ESCAMBIA COUNTY JAIL (850) 436-9650
Location
2935 NORTH L STREET, PENSACOLA, FLORIDA 32501
ARRESTING OFFICER co.
Officer Call Number Officer Name ZR BOTT TX
186 BUNN, DOUGLAS ALAN J Officer Signature

 

 

 

Subscribed and swor, mito (or pifirmed) before me

this 2) _ day of _Noterchem_ 2 AD. 2020 by QO Benn

who is __ personally known to me known to me or has produced as
Identification.

NA -Ree __Notary Public __ LEO 7G0
‘ |S¥gnature

Commission No: My Commission Expires:

 

 

 

 

ARREST REPORT PPDYYARR14054M
